DETAILED ACTION

	This Office action is in response to applicant’s amendment filed on 01 March 2021.

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Applicant’s election of group II, claims 7-20 and newly added claims 21-26, and cancellation of non-elected claims 1-6, in the reply filed on 01 March 2021 are acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Drawings

3.	A replacement drawing sheet corresponding to Fig. 10 was received on 01 March 2021.  This drawing is acceptable.

Specification

4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Methods of Forming Semiconductor Device That Include Growing Plural Epitaxial Layers in Recess.

5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections

6.	Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is 

Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 21, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiao et al. (US 9,634,119 B2).
	Referring to Figs. 1-3 and column 2, line 24 to column 4, line 46, Hsiao et al. disclose a method that includes forming a gate stack (gate structure – 8) over a channel region (24) of a substrate (2), and forming a source/drain region (40) by etching a recess (opening – 14) in the substrate (2) adjacent the channel region (24) as shown in Fig. 1 and as described in column 2, lines 46-52, growing a first epitaxial layer (intermediate film portion – 30) on sidewalls (12) and a bottom surface (10) of the recess (14) as shown in Fig. 2 and as described in column 3, lines 18-25, wherein the first epitaxial layer (30) includes boron-doped silicon germanium having a first boron concentration and a first germanium concentration as indicated in column 3, lines 22-31, and growing a second epitaxial layer (upper film portion – 34) on the first epitaxial layer (30) as shown in Fig. 3 and as described in column 3, lines 36-57), wherein the second 
	These are all of the claim limitations as set forth in claim 21 of the claimed invention.
	Regarding claim 24, after forming the source/drain region (40), the second boron concentration decreases in a direction extending from the top surface of the second epitaxial layer (34) to a bottom surface of the second epitaxial layer (34) as indicated in column 3, line 66 to column 4, line 7.

Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (US 9,634,119 B2) as applied to claim 21 above.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsiao et al. in order to use germanium concentrations that fall within the claimed range of 45 at.% to 55 at.% through routine experimentation to discover the workable ranges for the method of Hsiao et al. [see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)].

Allowable Subject Matter

11.	Claims 7-19 are allowed.

12.	Claims 22, 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to include all of the limitations of claim 21.

13.	The following is a statement of reasons for the indication of allowable subject matter:
Claims 7-11 are allowed because the prior art of record does not teach or suggest, in combination with the other claim limitations, a method that includes forming a recess in a fin adjacent a channel region, and growing first and second 
Claims 12-19 are allowed because the prior art of record does not teach or suggest, in combination with the other claim limitations, a method that includes forming a recess in a fin adjacent a channel region, and growing first and second epitaxial layers in the recess using respective first and second temperatures and respective first and second pressures, wherein the first temperature is less than the second temperature, and wherein the first pressure is greater than the second pressure.

Conclusion

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references teach methods that feature growing plural epitaxial layers.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W SMOOT whose telephone number is (571)272-1698.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws